t c summary opinion united_states tax_court fred f humble petitioner v commissioner of internal revenue respondent docket no 4185-00s filed date fred f humble pro_se david c holtz for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the year we must decide whether respondent erroneously disallowed some items from petitioner’s schedule c profit or loss from business and whether petitioner is entitled to deductions in excess of those allowed by respondent some of the facts have been stipulated and are so found petitioner resided in van nuys california at the time he filed his petition petitioner is a computer instructor systems analyst for three employers the employers are california state university pacific travel and trade schools and computer learning centers inc petitioner received forms w-2 for from the three employers on his federal_income_tax return petitioner deducted dollar_figure for medical_expenses prior to the floor of percent of adjusted_gross_income under sec_213 dollar_figure as a capital_loss dollar_figure for moving_expenses dollar_figure for a schedule c business loss and the rounded amount of dollar_figure as job and other expenses before the 2-percent adjusted_gross_income limitation under sec_67 respondent disallowed for lack of substantiation dollar_figure of the medical_expenses dollar_figure of capital_loss dollar_figure of moving expense and dollar_figure of schedule c items respondent allowed petitioner a deduction of dollar_figure for employee business_expenses instead of the dollar_figure claimed we found on our own examination of the return and the notice_of_deficiency that respondent erred in disallowing the deduction of dollar_figure of schedule c items rather than disallowing the dollar_figure business loss deducted by petitioner on his return the dollar_figure amount appears to be comprised of dollar_figure of cost_of_goods_sold dollar_figure rounded off of business_expenses and dollar_figure of home_office expense less dollar_figure of gross_receipts on the schedule c petitioner listed dollar_figure of gross_receipts petitioner also listed dollar_figure of cost_of_goods_sold but because he failed to carry the resulting dollar_figure dollar_figure less dollar_figure forward as negative gross_income he did not deduct the dollar_figure as a loss the dollar_figure of home_office expense was not added to the tentative loss and therefore was not deducted as a loss instead petitioner incorrectly subtracted the dollar_figure from the dollar_figure of tentative loss shown on the return rather than adding the expense to the tentative loss this resulted in the dollar_figure amount which petitioner deducted as a business loss on line of the form_1040 u s individual_income_tax_return respondent should have disallowed this dollar_figure amount the entire claimed schedule c loss instead of the dollar_figure amount which respondent erroneously disallowed thus respondent erred by disallowing dollar_figure more than petitioner claimed as a loss on his return this will be corrected in the rule computation deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 does not change the burden_of_proof where petitioner has failed to substantiate his deductions 116_tc_438 moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 sec_274 imposes stringent substantiation requirements for the deduction of travel_expenses and automobile expenses taxpayers must substantiate by adequate_records certain items in order to claim deductions such as the amount and place of each separate expenditure the property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg nov travel and car and truck expenses cannot be estimated under cohan 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner did not have any books_or_records he did not have a diary log or trip sheets relating to his travel petitioner did not satisfy the strict requirements of sec_274 with respect to his travel at trial petitioner had little evidence to support many of his claimed deductions he provided some substantiation of medical and other expenses in addition there is no credible_evidence in the record which supports the contention that petitioner performed services for persons other than his three employers the only indication of a business is that petitioner filled out the schedule c the schedule c is replete with numerous unsubstantiated alleged expenses on this record we agree with respondent that petitioner was an employee and not self-employed accordingly we disallow the schedule c loss deduction of dollar_figure respondent treated petitioner as an employee and generously allowed him a total deduction of dollar_figure for employee business_expenses these were not detailed in the record respondent had a list of expenses in the trial memorandum but failed to put the list in evidence under the cohan doctrine we allow petitioner an additional dollar_figure of employee business_expenses for a total of dollar_figure subject_to the 2-percent adjusted_gross_income limitation under sec_67 respondent conceded that petitioner had medical_expenses of dollar_figure after a review of the evidence we find under the cohan_rule bearing heavily against the petitioner whose inexactitude is of his own making that petitioner is entitled to a deduction of additional medical_expenses in the amount of dollar_figure thus petitioner is entitled to deduct a total of dollar_figure of medical_expenses subject_to the percent adjusted_gross_income floor under sec_213 otherwise after the schedule c adjustment to be corrected in the rule computation we sustain respondent’s remaining determinations contentions that we have not addressed are moot irrelevant or meritless reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
